Citation Nr: 0329879	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for palindromic 
rheumatism, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from November 1969 to 
July 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating higher than 20 percent for service-connected 
palindromic rheumatism.  The veteran testified at a Travel 
Board hearing held before the undersigned at the RO in May 
2003 in connection with her appeal.  

Based on a discussion at the hearing, the record was kept 
open for a period of 60 days in order for the veteran to have 
an opportunity to submit additional medical evidence 
consisting of treatment records from Kaiser Permanente.  The 
records were received the following month but were not 
accompanied by a waiver of the veteran's right to have the 
additional material considered initially by the RO.  
Ordinarily, the appeal would have to be remanded to the RO 
for such review, but this action appears to be unnecessary in 
the circumstances of this case since the issue on appeal can 
reasonably be construed as entitlement to a 40 percent rating 
only and the decision herein is favorable to that extent.  It 
is relevant in this regard that a desire for a 40 percent 
rating is repeatedly cited by the veteran and her 
representative and that the criteria for that rating have 
been specifically cited by the representative on two 
occasions - in the notice of disagreement and at the Travel 
Board hearing - as the basis for the appeal for an increased 
rating.  In view of this apparent limitation of the scope of 
the claim, no useful purpose would be served by a substantial 
delay in adjudicating the appeal.  


FINDINGS OF FACT

1.  The veteran's palindromic rheumatism is manifested by 
chronic multiple joint pain and fatigue which substantially 
interferes with her employment and requires regular 
treatment.  
2.  The medical evidence shows that the veteran's palindromic 
rheumatism is productive of disability equivalent to three or 
more incapacitating episodes per year.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for palindromic 
rheumatism are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, 
Diagnostic Code 5002 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West. 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to VA claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or evidence 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA also requires 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) 
(codified at 38 U.S.C.A. § 5103A).  

Although it appears that the VCAA is applicable to the 
present claim, see Holliday v. Principi, 14 Vet. App. 280 
(2000); Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003), and that the requirements of the VCAA have been 
satisfied, further discussion of the VCAA is unnecessary in 
light of the decision herein, which is favorable to the 
veteran.  Likewise, the sufficiency of legal notices 
furnished to the veteran pursuant to the VCAA need not be 
addressed.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 5002 of the VA rating schedule provides that 
one or two exacerbations of rheumatoid arthritis per year in 
a well-established diagnosis warrant a 20 percent rating.  A 
40 percent rating is warranted if there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings, or where 
incapacitating exacerbations occur three or more times a 
year.  The next higher rating of 60 percent requires 
constitutional manifestations associated with active joint 
involvement which are less than totally incapacitating, but 
which are accompanied by weight loss and anemia productive of 
severe impairment of health; or if there are severely 
incapacitating episodes occurring four or more times a year 
or a lesser number over prolonged periods.  38 C.F.R. § 
4.71a, Code 5002 (2003).  NOTE:  Chronic residuals such as 
limitation of motion or ankylosis should be separately rated 
under the codes for the specific joints involved.  The 
ratings for the active process will not be combined with the 
residual ratings for ankylosis or limitation of motion.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Legal analysis 

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) is applicable.  See 
also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The veteran established service connection for palindromic 
rheumatism in August 1977 and a 20 percent rating was 
assigned from October 1976 on the basis of private and VA 
medical evidence describing multiple joint pain and redness, 
worse in the right knee and hips.  Treatment included gold 
therapy that had begun in September 1974.  

The veteran underwent a VA examination in June 1999 in 
connection with a claim for an increased rating received in 
January 1999.  She continued to take monthly gold injections 
which kept her joint symptoms in reasonable control.  Walking 
long distances caused pain in her hips.  Examination findings 
included interphalangeal joint swelling and tenderness.  
There was reasonably good to normal range of motion in the 
wrists, elbows, knees and ankles.  The impression was chronic 
longstanding rheumatoid arthritis, stable on long-term gold 
therapy.  

Treatment records from Kaiser Permanente covering the period 
since the veteran's claim for increase are of record.  The 
veteran has received regular treatment with multiple 
medications for multiple joint pain.  

In an October 1999 statement, Dr. O. of Kaiser Permanente 
related that the veteran had missed work on multiple 
occasions for short periods of time because of joint pain.  
The veteran has also submitted an "absentee calendar" for 
1999 showing that she had one to three days of absences due 
to sickness in 10 of the 12 months of that year.  A June 200 
statement from the veteran's supervisor at Kaiser Permanente 
related that the veteran had had to call in sick on numerous 
occasions, primarily because of arthritis which was 
exacerbated by the physical demands of her job in an 
operating room.  

At her personal hearing before the undersigned at the RO in 
May 2003, the veteran testified that she had pain that was 
eight on a scale of 10 most of the time and was worsened by 
activity.  She described exertional fatigue that got worse as 
the day went on.  She had had to adjust her work schedule by 
cutting back to four days per week, taking Wednesdays off to 
rest.  She had recently discontinued gold therapy and her 
only medication was Darvocet, which took the edge off her 
pain so that she could function.  

The service-connected palindromic rheumatism is an unlisted 
condition and is most appropriately rated by analogy to 
rheumatoid arthritis as an active process under Diagnostic 
Code 5002 of the VA rating schedule.  The rating schedule 
provides that when an unlisted condition is encountered, it 
will be permissible to rate it under the code for a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Under the Code 5002 rating criteria, ratings for rheumatoid 
arthritis are established on the basis of whether an active 
disease process is present, the frequency of incapacitating 
exacerbations and the extent of impairment of general health.  
In the present case the criteria applicable to an active 
disease process best describe the veteran's disability.  She 
has a well-documented history of chronic multiple joint pain 
for which she has received regular treatment for many years.  
The pain is not described in the current record as 
incapacitating in nature, nor do the manifestations reported 
by the veteran appear to constitute true incapacitation.  
Nevertheless, her chronic pain clearly results in substantial 
disability that has affected her occupational and personal 
life.  The statements from her former supervisor and her 
doctor provide convincing corroboration of her allegation 
that her pain has interfered with her ability to do her job 
and caused her to lose frequent time from work.  Under the 
circumstances of this case, as shown by the record, the Board 
is able to find that the overall level of disability due to 
pain and fatigue on a continuing basis approximates that due 
to three or more incapacitating episodes per year.  

Accordingly, the Board finds that with consideration of 
38 C.F.R. § 4.7 and application of the benefit of the doubt 
rule, the assignment of a 40 percent rating for palindromic 
rheumatism is warranted.  38 U.S.C.A. § 5107(b).  

The Board notes that, in AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  As discussed above, 
the veteran's statements and testimony have been construed as 
a request for a 40 percent rating for her service-connected 
palindromic rheumatism.  Nevertheless, the Board finds that 
the requirements for the next higher rating of 60 percent 
have not been met.  The evidence does not show that the 
veteran's symptoms are accompanied by weight loss and anemia 
productive of severe impairment of health; or severely 
incapacitating episodes occurring four or more times a year.  
Consequently, a rating in excess of 40 percent may not be 
assigned.  




ORDER

A 40 percent rating for palindromic rheumatism is granted, 
subject to the criteria governing the payment of monetary 
awards.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



